Citation Nr: 1047399	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  97-04 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to restoration of a 50 percent rating for major 
depressive disorder.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel




INTRODUCTION

The Veteran served on active duty from September 1974 to October 
1976.

This appeal to the Board of Veterans' Appeals (Board) is from an 
August 2000 rating decision of the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision, the RO confirmed and continued a 30 percent rating 
in effect for the Veteran's service-connected bilateral pes 
planus (flat feet), denied service connection for a psychiatric 
disorder secondary to the bilateral pes planus, and denied a 
TDIU.

In an October 2003 decision, the Board granted a higher 50 
percent rating for the bilateral pes planus, which is the maximum 
schedular evaluation for this disability, and remanded the other 
two claims for additional development and readjudication.  The 
Veteran appealed the Board's decision denying a disability rating 
higher than 50 percent for the bilateral pes planus to the United 
States Court of Appeals for Veterans Claims (Court/CAVC).  

In March 2004, a joint motion was filed asking the Court to 
vacate the Board's decision to the extent it had denied a rating 
higher than 50 percent for the bilateral pes planus, and to 
remand this claim for readjudication in compliance with 
directives specified.  The Court granted the joint motion that 
same month and returned the file to the Board.

The remand portion of the Board's October 2003 decision remained 
intact, and thus, the only issue before the Board in May 2004 was 
whether the Veteran was entitled to a rating higher than 50 
percent for her bilateral pes planus.  The Board remanded this 
claim because she had submitted additional evidence directly to 
the Board and had not waived her right to have the RO initially 
consider it.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2010).



The Board remanded this case again in March 2006 to obtain 
private treatment records from Kings County Hospital and to 
obtain a medical opinion to determine whether the Veteran's 
psychiatric disorder was related either directly to her military 
service or, secondarily, by way of her service-connected 
bilateral pes planus.  The Board also pointed out that additional 
medical evidence had been received without a waiver of initial 
consideration by the RO as the agency of original jurisdiction 
(AOJ).  Id.

In a July 2008 decision, the Board denied a disability rating 
higher than 50 percent for the bilateral pes planus.  Therefore, 
absent another appeal, that claim is no longer at issue.  The 
Board then granted service connection for a psychiatric disorder 
as secondary to the service-connected bilateral pes planus, but 
only to the degree that it had been aggravated by this service-
connected disability.   See 38 C.F.R. § 3.310(b); Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  Lastly, the Board remanded the TDIU 
claim for additional evidentiary development and to wait until 
the RO had assigned an initial rating for the now service-
connected psychiatric disorder since all of the service-connected 
disabilities and their respective ratings have to be considered 
when determining whether she is entitled to a TDIU.  
See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4,18, 4.19.

The RO effectuated the Board's decision by granting an initial 50 
percent rating for the psychiatric disorder (major depressive 
disorder), effective November 10, 1998.  In June 2010, however, 
the RO proposed to reduce this rating from 50 percent to the 
noncompensable (i.e., zero percent) level.  Thereafter, in an 
October 2010 decision, the RO reduced this rating to 0 percent 
prospectively effective as of November 30, 2010.

In a Written Brief Presentation, also submitted in November 2010, 
the Veteran's representative disagreed with this reduction in 
rating and requested reinstatement of the prior 50 percent 
rating.  This constitutes a timely notice of disagreement (NOD).  
38 C.F.R. § 20.201; Gallegos v. Principi, 283 F.3d 1309 (Fed. 
Cir. 2002).  To date, however, the Veteran has not been provided 
a statement of the case (SOC) concerning the propriety of this 
reduction or given an opportunity, in response, to perfect an 
appeal to the Board regarding this additional issue by also 
filing a timely substantive appeal (VA Form 9 or equivalent 
statement).  38 C.F.R. § 20.200.  So the Board is remanding, 
rather than merely referring, this additional claim to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  
See Manlincon v. West, 12 Vet. App. 238 (1999).

The remaining TDIU claim is "inextricably intertwined" because 
the potential restoration of the prior 50 percent rating for the 
major depressive disorder (or any change in rating for that 
matter), could also affect the outcome of the TDIU claim, so it, 
too, is being remanded to the RO via the AMC.  See Smith (Daniel) 
v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts 
underlying separate claims are "intimately connected," the 
interests of judicial economy and avoidance of piecemeal 
litigation require the claims be adjudicated together.).

The Board has advanced this appeal on the docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


REMAND

As already alluded to, the Veteran (through her representative) 
filed a timely NOD concerning the RO's reduction of the rating 
for her major depressive disorder from 50 to 0 percent, effective 
November 30, 2010.  However, the RO has not provided her an SOC 
concerning the propriety of this reduction, nor has she been 
given an opportunity, in response, to also file a timely 
substantive appeal (VA Form 9 or equivalent statement) to perfect 
an appeal to the Board concerning this claim.  See 38 C.F.R. § 
20.200; Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  
So the Board must remand, rather than merely refer, this claim.  
Manlincon, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398, 408-410 (1995).



As also already mentioned, the TDIU claim is inextricably 
intertwined, so it, too, has to be remanded.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991) (indicating issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision concerning one or more of the 
claims cannot be rendered until a decision on another.  These 
types of claims should be considered concurrently to 
avoid piecemeal adjudication of claims with common parameters).  
See also Holland v. Brown, 6 Vet. App. 443, 446 (1994) (TDIU 
claim predicated on a particular service-connected condition is 
inextricably intertwined with an increased rating claim regarding 
the same condition).

Additional medical comment also is needed to assist in 
determining the effect the service-connected pes planus has on 
the Veteran's employability and potential entitlement to a TDIU.  
The condition was examined by a certified VA 
physician's assistant (PA) in February 2009.  And after reviewing 
the claims file and examining the Veteran's feet, the PA opined 
that "this Veteran is clearly unable to work either sedentary or 
physical activity."  But the PA then added, "[the Veteran] has 
multiple medical conditions that are contributing to her 
inability to stand and ambulate for any consistent distance.  Her 
discomfort from her moderately severe bilateral pes planus is 
contributing to this inability to work and earn an average income 
either by sedentary or physical activity."  

So this opinion is somewhat ambiguous, in that the PA states the 
Veteran's pes planus is contributing to her inability to work, in 
whatever the capacity (either a sedentary or physically-demanding 
job), but then adds that she also has several other medical 
conditions also contributing to this employment handicap.  So it 
remains unclear whether she is incapable of obtaining and 
maintaining substantially gainful employment - and therefore 
entitled to a TDIU, if only her service-connected disabilities 
are considered.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4,18, 
4.19.  Therefore, further medical comment concerning this is 
needed.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994) 
(indicating the Board may not reject a TDIU claim without 
producing evidence, as distinguished from mere conjecture, that 
the Veteran can perform work that would produce sufficient income 
to be other than marginal).

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  If possible, have the February 2009 VA PA 
examiner submit supplemental comment clarifying 
whether the Veteran is incapable of obtaining 
and maintaining substantially gainful employment 
- and therefore entitled to a TDIU, if only her 
service-connected disabilities are considered, 
namely, her bilateral Grade III pes planus and 
associated major depressive disorder (to the 
extent it has been aggravated by the pes 
planus).

In providing this clarifying opinion, this VA PA 
examiner also must consider the Veteran's level 
of education, prior work experience and 
training.

And while the regulations do not provide a 
definition of "substantially gainful 
employment," VA Adjudication Procedure Manual, 
M21-1, Part VI, paragraph 7.09(a)(7), defines 
the term as "that which is ordinarily followed 
by the nondisabled to earn their livelihood with 
earnings common to the particular occupation in 
the community where the Veteran resides."  Also, 
in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful 
employment" as an occupation that provides an 
annual income that exceeds the poverty threshold 
for one person, irrespective of the number of 
hours or days that the Veteran actually works 
and without regard to the Veteran's earned 
annual income...."



In Moore v. Derwinski, 1 Vet. App. 356, 359 
(1991), the Court also discussed the meaning of 
"substantially gainful employment" and noted the 
following standard announced by the United 
States Federal Court of Appeals in 
Timmerman v. Weinberger, 510 F.2d 439, 442 
(8th Cir. 1975):

It is clear that the claimant need not be a 
total 'basket case' before the courts find that 
there is an inability to engage in substantial 
gainful activity.  The question must be looked 
at in a practical manner, and mere theoretical 
ability to engage in substantial gainful 
employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job 
is realistically within the physical and mental 
capabilities of the claimant.

Marginal employment, for example, as a self-
employed worker or at odd jobs or while employed 
at less than half of the usual remuneration, 
shall not be considered "substantially gainful 
employment."  38 C.F.R. § 4.16(a).  See also 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 
358 (1991).  That is, a Veteran may be 
considered as unemployable upon termination of 
employment that was provided on account of 
disability or in which special consideration or 
accommodation was given on account of the same.  
See 38 C.F.R. § 4.18.

It therefore is essential this examiner have 
access to the claims file for the pertinent 
history.



If, for whatever reason, it is not possible or 
feasible to have this same VA PA examiner 
provide this supplemental comment, then obtain 
this necessary additional opinion from someone 
equally or greater qualified.  This may require 
having the Veteran reexamined, but this is left 
to the designee's discretion in the event of 
this potentiality.

2.  Send the Veteran an SOC concerning the 
reduction in the rating for her major depressive 
disorder from 50 to 0 percent as of November 30, 
2010.  Through her representative, she has filed 
a timely NOD requesting reinstatement 
(i.e., restoration) of the prior 50 percent 
rating, so the SOC must address her claim in 
this context, not instead as a claim for an 
increased rating.  See Kitchens v. Brown, 7 Vet. 
App. 320, 325 (1995); Brown v. Brown, 5 Vet. 
App. 413, 418 (1993); Dofflemyer v. Derwinski, 2 
Vet. App. 277 (1992).  Advise her that she still 
needs to file a timely substantive appeal (VA 
Form 9 or equivalent statement), in response to 
the SOC, to perfect an appeal to the Board 
concerning this additional claim, and give her 
the required time to perfect an appeal of this 
additional claim.  Only if she perfects an 
appeal of this additional claim should it be 
returned to the Board for further appellate 
consideration.

3.  Also readjudicate the Veteran's claim for a 
TDIU.  In doing so, if her service-connected 
disabilities do not meet the threshold minimum 
percentage requirements for a TDIU under 38 
C.F.R. 4.16(a), determine alternatively whether 
the case should be referred to the Director of 
Compensation and Pension Service or to the Under 
Secretary for Benefits for consideration of 
whether the Veteran is entitled to a TDIU on an 
extra-schedular basis under 38 C.F.R. § 4.16(b).

If this claim is not granted to her 
satisfaction, send her and her representative a 
supplemental statement of the case (SSOC) and 
give them an opportunity to submit additional 
evidence and/or argument in response before 
returning the file to the Board for further 
appellate consideration of this claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



